                   Case 2:20-cv-00223-JCC Document 29 Filed 05/06/21 Page 1 of 2




      1

      2

      3

      4                                                                    Honorable John C. Coughenour

      5

      6

      7
                                        UNITED STATES DISTRICT COURT
      8                               WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
      9

     10    TAMIE JENSEN, individually and on                 Case No. 2:20-cv-00223-JCC
           behalf of all others similarly situated,
     11
                         Plaintiff,                          PLAINTIFF’S NOTICE OF DISMISSAL
     12
           v.
     13
           ROTO-ROOTER SERVICES COMPANY,
     14    an Iowa company,
     15                  Defendant.
     16

     17
                Plaintiff Tamie Jensen hereby provides notice of the dismissal of this action with
     18
          prejudice as to Plaintiff’s individual claims and without prejudice as to any other member of the
     19
          alleged class’s right to bring claims, with each party to bear its own attorneys’ fees and costs.
     20

     21
                                                       Respectfully submitted,
     22
           Dated: May 6, 2021                          s/ Eric R. Draluck
     23                                                Eric R. Draluck (WSBA No. 19881)
                                                       PO Box 11647
     24                                                Bainbridge Island, WA 98110
                                                       Telephone: (206) 605-1424
     25                                                edraluck@gmail.com
     26                                                Avi R. Kaufman (admitted pro hac vice)
                                                       kaufman@kaufmanpa.com
     27                                                KAUFMAN P.A.
     28
          NOTICE OF DISMISSAL                                                                    Eric R. Draluck
          Case No. 2:20-cv-00223-JCC                      -1-                                     PO Box 11647
                                                                                   Bainbridge Island, WA 98110
30                                                                                                 206-605-1424
                   Case 2:20-cv-00223-JCC Document 29 Filed 05/06/21 Page 2 of 2



                                                     400 NW 26th Street
      1                                              Miami, FL 33127
                                                     Telephone: (305) 469-5881
      2
                                                     Attorneys for Plaintiff and the Putative Class
      3

      4

      5                                 CERTIFICATE OF SERVICE

      6         The undersigned hereby certifies that she has filed the foregoing document through the

      7 Court’s ECF system which will notify all counsel of record.

      8
          SIGNED this 6th day of May, 2021 at Bainbridge Island, WA.
      9
                                                     s/ Eric R. Draluck
     10                                              Eric R. Draluck (WSBA No. 19881)

     11

     12

     13

     14

     15

     16

     17

     18
     19

     20

     21

     22

     23

     24

     25

     26
     27

     28
          NOTICE OF DISMISSAL                                                                Eric R. Draluck
          Case No. 2:20-cv-00223-JCC                   -2-                                    PO Box 11647
                                                                               Bainbridge Island, WA 98110
30                                                                                             206-605-1424
